DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to claim 1 is Santarelli (GB 2539002 A).
Santelli teaches (a) measuring a first bottom hole pressure response downhole at a bottom hole location in the well; determining a friction loss bases on the downhole pressure and injection rates to provide a baseline measurement of friction loss against the base injection rates (Relation between downhole pressure and injection rate versus time which is used to determine differences in friction loss for the calculation of the surface of very high conductivity fractures; Fig. 9, 10, Page 9, 19).
However, Santarelli is silent regarding a method of condition monitoring of tubing in an injection well, comprising the steps: 
(a) measuring a first wellhead pressure response at a wellhead of the well for a plurality of base injection rates of fluid in the well;
(b) determining a friction loss in the tubing between the bottom hole location and the wellhead from the first wellhead pressure response and the first bottom hole pressure response at each of the base injection rates to provide a baseline measurement of friction loss in the tubing against the base injection rates;

 (d) measuring a second bottom hole pressure response and a second wellhead pressure response for a monitored injection rate of fluid in the well; 
(e) determining a friction loss in the tubing between the bottom hole location and the wellhead from the second wellhead pressure response and the second bottom hole pressure response at the monitored injection rate to provide a monitored measurement of friction loss in the tubing at the monitored injection rate; 
(f) analysing the monitored measurement by making a comparison with the baseline measurement to determine any change in friction loss over the first time period;
 (g) using an increase in friction loss over the first time period as an indicator of deterioration in the condition of the tubing; the method being characterised in that:
 the second bottom hole pressure response and the second wellhead pressure response are measured at a shut-in of the well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676